Citation Nr: 0732380	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  04-29 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for back disorder.  

2.  Entitlement to service connection for a claimed back 
disorder.  

3.  Entitlement to service connection for a claimed bilateral 
ankle condition.  

4.  Entitlement to a rating in excess of 10 percent for the 
service-connected bilateral pes planus.  



REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from July 1970 to February 
1972.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions, dated in October 2002 and 
July 2006.  

The issue of service connection for bilateral ankle disorder 
and the claim for an increased rating for the service-
connected bilateral pes planus are addressed in the REMAND 
portion of this document and are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  In February 1974, the Board denied the veteran's claim 
for of service connection for a back disorder.  

2.  The evidence associated with the record since the Board's 
February 1974 decision is neither cumulative nor redundant 
and, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

3.  The currently demonstrated residuals of a compression 
fracture at D12-L1 is shown as likely as not to have had its 
clinical onset during the veteran's period of active service.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for a back disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  

2.  By extending the benefit of the doubt to the veteran, his 
back disability manifested by the residuals of a compression 
fracture at D12-L1 is due to an injury incurred in service  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim of 
service connection for back disability.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  After reviewing the record, and to 
the extent that the action taken hereinbelow is favorable to 
the veteran, the Board finds that VA has met that duty.  



II.  Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
38 C.F.R. § 3.303(b).  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The veteran's original claim of service connection for a back 
disorder was denied by the Board in February 1974.  

The evidence on file at that time included the veteran's 
service medical records, a July 1972 X-ray report from the 
Seaboard Coastline Railroad Company, the reports of VA 
examinations performed in October 1972 and October 1973; and 
the transcript of the veteran's hearing at the RO in May 
1973.  

The veteran was notified of that decision and did not request 
reconsideration by the Board.  That decision was final under 
the law then in effect.  38 U.S.C. § 4005 (1970); 38 C.F.R. 
§§ 19.153 (1969).  The veteran now requests that his claim be 
reopened.  

Generally, a claim which has been denied by the Board may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. § 
7105.  The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, VA 
shall reopen the claim and review the former disposition of 
the claim.  

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.  

When the veteran requested that the RO reopen his claims, new 
and material evidence was that which had not previously been 
submitted to VA decision makers, and which bore directly and 
substantially upon the specific matter under consideration.  

Such evidence was neither cumulative nor redundant, and by 
itself or in connection with evidence previously assembled 
was so significant that it had to be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In August 2001, the VA published changes with respect to the 
definition of new and material evidence and the development 
of associated cases.  66 Fed. Reg. 45620 (August 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156, 
3.159, and 3.326(a)).  

However, such changes were only effective for claims filed on 
or after August 29, 2001.  66 Fed. Reg. 45620, 45630-32 
(August 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)).  Inasmuch as the veteran's claim was 
filed before that date, the changes with respect to new and 
material evidence are not applicable in this case.  

If the requisite new and material evidence is presented, the 
Board may then proceed to evaluate the merits of the claim 
but only after insuring that the duty to assist the veteran 
in the development of his claim has been fulfilled.  See, 
Elkins v. West, 12 Vet. App. 209 (1999).  

The additional evidence added to the record since the 
February 1974 decision includes statements, received in March 
1980, from three former servicemen who served with the 
veteran and the report of a VA examination performed in March 
2002.  

Such evidence is new in the sense that it has not previously 
been before the VA.  It is also material in that it bears 
directly and substantially upon the veteran's claim for 
service connection for back disability.  

Indeed, the statements from the three former service members, 
including one who served with the veteran during basic 
training, support the veteran's long held contention that he 
injured his back when he fell from the overhead bars during 
basic training.  They also support his claim that he often 
sought treatment in service for back problems.  As such, they 
strongly suggest the presence of chronic back disability in 
service.  

In addition, the report of the March 2002 VA examination 
shows that the veteran was diagnosed with the residuals of 
compression fractures at D12 and L1.  

Such evidence is neither cumulative nor redundant and is so 
significant that it has to be considered in order to fairly 
decide the merits of the claim.  Therefore, it is new and 
material for the purpose of reopening the claim.  

Not only is the additional evidence new and material, it is 
sufficient to support a grant of service connection, when 
considered with all of the evidence previously assembled.  

Indeed, the record shows that the veteran injured his back in 
service;  that X-rays taken shortly after service confirmed 
the presence of residual abnormalities; and that such 
abnormalities are confirmed by current X-ray studies.  

Moreover, the opinions from the VA examiners in October 1972, 
October 1973 and March 2002, suggest a nexus between a back 
injury during service and current back disability.  

Accordingly, on review of the entire record, the veteran 
finds the evidence to be in relative equipoise in showing 
that the currently demonstrated  disability manifested the 
residuals of a compression fracture at D12 and L1 as likely 
as not is due to injury sustained while the veteran was on 
active duty.  

By extending the benefit of the doubt to the veteran, service 
connection for the back disability is warranted.  



ORDER

As new and material evidence has been presented to reopen the 
claim of service connection for a back disorder, the appeal 
to this extent is allowed and subject to further fully 
favorable action as discussed hereinabove.  

Service connection for the residuals of a compression 
fracture at D12-L1 is granted.  



REMAND

The veteran also seeks service connection for bilateral ankle 
disability and a rating in excess of 10 percent for his 
service-connected pes planus.  

In September 2007, pursuant to an inquiry by the Board, the 
veteran requested that he should be afforded a hearing before 
a Veterans Law Judge at the RO .

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

The RO should take all indicated steps to 
schedule the veteran for a hearing before 
a Veterans Law Judge at the RO.  Then, 
any appropriate development should be 
performed.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  By this 
remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


